

115 HR 5343 IH: Prescription Transparency Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5343IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Carter of Georgia (for himself, Mr. Welch, Mr. Griffith, Mr. Austin Scott of Georgia, Mr. Collins of Georgia, and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to nullify certain contractual provisions prohibiting or
			 penalizing a pharmacist’s disclosure of the availability of
			 therapeutically equivalent alternative drugs, or alternative methods of
			 purchasing the prescription drug, that are less expensive, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Prescription Transparency Act of 2018. 2.Prohibited gag provisionsPart B of title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended by adding at the end the following:
			
				320B.Prohibited gag provisions
 (a)In generalNo contract that is between— (1)a health insurer or any entity that provides pharmacy benefits management services on behalf of a health insurer (commonly referred to as a pharmacy benefit manager); and
 (2)a pharmacy, pharmacist, or a pharmacy's contracting agent, such as a pharmacy services administrative organization,
						may contain a provision prohibiting or penalizing (including through increased utilization review,
			 reduced payments, or other financial disincentives) a pharmacist’s
			 disclosure to an individual purchasing a prescription drug of information
			 regarding the cost of the prescription drug to the individual (including
			 any copayment or coinsurance), or regarding the availability of any
			 therapeutically equivalent alternative drug, or alternative methods of
			 purchasing the prescription drug (including paying a cash price), that are
 less expensive than the cost of the prescription drug to the individual.(b)Null and voidAny provision described in subsection (a) in a contract described in subsection (a) is null and void.
 (c)ApplicabilitySubsection (a) applies only with respect to contracts, and contract addenda, entered into or renewed on or after the date of enactment of the Prescription Transparency Act of 2018.
 (d)Regulations and guidanceThe Secretary may issue such regulations and guidance as may be necessary for implementation of this section.
 (e)DefinitionsIn this section: (1)The term drug has the meaning given to such term in section 201 of the Federal Food, Drug, and Cosmetic Act.
 (2)The term health insurer means a health insurance issuer (as defined in section 2791) offering health insurance coverage (as defined in such section) in the individual or group market or a sponsor of a group health plan (as defined in such section).
 (3)The term prescription drug means a drug subject to section 503(b)(1) of the Federal Food, Drug, and Cosmetic Act.. 